Name: Commission Regulation (EC) No 418/94 of 25 February 1994 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: animal product;  trade policy;  distributive trades
 Date Published: nan

 26 . 2. 94 Official Journal of the European Communities No L 55/17 COMMISSION REGULATION (EC) No 418/94 of 25 February 1994 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 361 1 /93 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 3402/93 (4), lays down in particular the detailed rules on invitations to tender ; whereas Article 10 of that Regulation in particular sets the deadline for the submission of tenders on the second and fourth Tuesdays of each month ; Whereas the public holidays in May 1994 call for that deadline to be amended for practical reasons ; Article 1 Notwithstanding the first sentence of Article 10 of Regu ­ lation (EEC) No 2456/93, during the period 1 to 31 May 1994 the deadline for the submission of tenders shall expire at 12 noon (Brussels time) on the third and fifth Tuesdays of the month . Article 2 This Regulation shall enter into force on 1 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 328 , 29. 12 . 1993, p . 7. 0 OJ No L 225, 4. 9 . 1993, p. 4. (4) OJ No L 310, 14. 12 . 1993, p . 3.